Exhibit 10.6

 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of March 11, 2014 (this
“Agreement”) by and among Intellicell Biosciences, Inc., a Nevada corporation
(the “Parent”), Intellicell Biosciences, Inc., a New York corporation
(“Intellicell”), ICBS Research Corp., a New York corporation (“ICBS”), and
Tech-Stem, Inc., a New York corporation (“Tech Stem” and collectively with the
Parent, Intellicell and ICBS, the ”Grantors” and each, a “Grantor”), in favor of
YA Global Master SPV, Ltd. and its successors and assigns (the “Secured Party”).
 
RECITALS:
 
WHEREAS, the Secured Party and the Parent have entered into a Securities
Purchase Agreement dated as of the date hereof (the “Securities Purchase
Agreement”) pursuant to which the Secured Party will purchase from the Parent a
Secured Convertible Debenture (the “Debenture”) in the original principal amount
of Two Million One Hundred Thousand and 00/100 Dollars ($2,100,000) and warrants
for the purchase of the Parent’s common stock;


WHEREAS, it is a condition precedent to the effectiveness of the Securities
Purchase Agreement and the transactions contemplated thereby that the Grantors
execute and deliver this Agreement; and


WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Grantor.


 
NOW THEREFORE, in consideration of the mutual covenants, agreements, warranties,
and representations herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
AGREEMENT:
 
SECTION 1. Definition of Certain Terms Used Herein.  Unless the context
otherwise requires, all capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Debenture or Security Agreement, as
applicable. In addition, as used herein, the following terms shall have the
following meanings:
 
“Copyrights” shall mean all copyrights, copyright applications and like
protections in each work of authorship or derivative work thereof of the
Grantors, whether registered or unregistered, whether published or unpublished
and whether or not constituting a trade secret, including, without limitation,
the United States copyright registrations listed on EXHIBIT A annexed hereto and
made a part hereof, together with any goodwill of the business connected with,
and symbolized by, any of the foregoing.


“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right under any Copyright,
including, without limitation, the agreements listed on EXHIBIT A annexed hereto
and made a part hereof.
 
“Copyright Office” shall mean the United States Copyright Office or any other
federal governmental agency which may hereafter perform its functions.


“Event of Default” shall have the meaning ascribed thereto in the Debenture.


“IP Collateral” shall have the meaning assigned to such term in SECTION 2 of
this Agreement.
“Licenses” shall mean, collectively, the Copyright Licenses, Patent Licenses,
Trademark Licenses, and any other license providing for the grant by or to any
Grantor of any right under any IP Collateral.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Obligations” shall mean any and all debts, liabilities, obligations, covenants
and duties owing by any Grantor to the Secured Party, whether now existing or
hereafter arising, of every nature, type, and description, whether liquidated,
unliquidated, primary, secondary, secured, unsecured, direct, indirect,
absolute, or contingent, and whether or not evidenced by a note, guaranty, or
other instrument, and any amendments, extensions, renewals or increases thereof,
including, without limitation, all those under (i) the Securities Purchase
Agreement, the Debenture, this Agreement and the other Transaction Documents;
(ii) any agreement, instrument or document related to the Transaction Documents;
or (iii) any other or related documents, and including any interest accruing
thereon after insolvency, reorganization or like proceeding relating to the
Grantors, whether or not a claim for post-petition interest is allowed in such
proceeding, and all reasonable costs and expenses of the Secured Party incurred
in the enforcement, collection or otherwise in connection with any of the
foregoing, including, but not limited to, reasonable attorneys’ fees and
expenses and all obligations of the Grantors to the Secured Party to perform
acts or refrain from taking any action.
 
“Patents” shall mean all patents and applications for patents of the Grantors,
and the inventions and improvements therein disclosed, and any and all
divisions, revisions, reissues and continuations, continuations-in-part,
extensions, and reexaminations of said patents including, without limitation,
the United States patent registrations listed on EXHIBIT B annexed hereto and
made a part hereof.
 
“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right under any Patent, including,
without limitation, the agreements listed on EXHIBIT B annexed hereto and made a
part hereof.


“PTO” shall mean the United States Patent and Trademark Office or any other
federal governmental agency which may hereafter perform its functions.


“Security Agreement” means that certain Security Agreement dated as of the date
hereof by and among the Grantors in favor of the Secured Party.


“Trademarks” shall mean all trademarks, trade names, corporate names, Grantor
names, domain names, business names, fictitious business names, trade dress,
trade styles, service marks, designs, logos and other source or business
identifiers of a Grantor, whether registered or unregistered, including, without
limitation, the United States trademark registrations listed on EXHIBIT C
annexed hereto and made a part hereof, together with any goodwill of the
business connected with, and symbolized by, any of the foregoing.
 
“Trademark Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right under any Trademark,
including, without limitation, the agreements listed on EXHIBIT C annexed hereto
and made a part hereof.
 
“Transaction Documents” shall have the meaning ascribed thereto in the
Debenture.
 
SECTION 2. Grant of Security Interest.  In furtherance and as confirmation of
the security interest granted by the Grantors to the Secured Party under the
Security Agreement, and as further security for the payment or performance in
full of the Obligations, each Grantor hereby grants to the Secured Party a
continuing security interest with a power of sale (which power of sale shall be
exercisable only following the occurrence of an Event of Default), in all of the
present and future right, title and interest of such Grantor in and to the
following property, and each item thereof, whether now owned or existing or
hereafter acquired or arising, together with all products, proceeds,
substitutions, and accessions of or to any of the following property
(collectively, the “IP Collateral”):
 
(a) All Copyrights and Copyright Licenses;
 
(b) All Patents and Patent Licenses;
 
(c) All Trademarks and Trademark Licenses;
 
(d) All other Licenses;
 
(e) All renewals of any of the foregoing;
 
(f) All trade secrets, know-how and other proprietary information; works of
authorship and other copyright works (including copyrights for computer
programs), and all tangible and intangible property embodying the foregoing;
inventions (whether or not patentable) and all improvements thereto; industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases, and other physical
manifestations, embodiments or incorporations of any of the foregoing, and any
Licenses in any of the foregoing, and all other IP Collateral and proprietary
rights;
 
 
2

--------------------------------------------------------------------------------

 
 
(g) All General Intangibles connected with the use of, or related to, any and
all IP Collateral (including, without limitation, all goodwill of the Grantors
and its business, products and services appurtenant to, associated with, or
symbolized by, any and all IP Collateral and the use thereof);
 
(h) All income, royalties, damages and payments now and hereafter due and/or
payable under and with respect to any of the foregoing, including, without
limitation, payments under all Licenses entered into in connection therewith and
damages and payments for past or future infringements, misappropriations or
dilutions thereof;
 
(i) The right to sue for past, present and future infringements,
misappropriations, and dilutions of any of the foregoing; and
 
(j) All of the Grantors’ rights corresponding to any of the foregoing throughout
the world.
 
SECTION 3. Protection of IP Collateral By Grantors.  Except as set forth below
in this SECTION 3, each Grantor shall undertake the following with respect to
each of the items described in SECTION 2:
 
(a) Pay all renewal fees and other fees and costs associated with maintaining
the IP Collateral and with the processing and prosecution of the IP Collateral
and take all other steps reasonably necessary to maintain each registration of
the IP Collateral.
 
(b) Take all actions reasonably necessary to prevent any of the IP Collateral
from becoming forfeited, abandoned, dedicated to the public, invalidated or
impaired in any way.
 
(c) At the Grantor’s sole cost, expense, and risk, pursue the processing and
prosecution of each application for registration which is the subject of the
security interest created herein and not abandon or delay any such efforts.
 
(d) At the Grantor’s sole cost, expense, and risk, take any and all action which
such Grantor reasonably deems necessary or desirable under the circumstances to
protect the IP Collateral from infringement, misappropriation or dilution,
including, without limitation, the prosecution and defense of infringement
actions.
 
SECTION 4. Grantors' Representations and Warranties.  In addition to any
representations and warranties contained in any of the other Transaction
Documents, each Grantor represents and warrants that:
 
(a) EXHIBIT A is a true, correct and complete list of all United States
Copyright registrations owned by the Grantors and all Copyright Licenses to
which any Grantor is a party as of the date hereof.
 
(b) EXHIBIT B is a true, correct and complete list of all United States Patents
owned by the Grantors and all Patent Licenses to which any Grantor is a party as
of the date hereof.
 
(c) EXHIBIT C is a true, correct and complete list of all United States
Trademark registrations owned by the Grantors and all Trademark Licenses to
which any Grantor is a party as of the date hereof.
 
(d) Except as set forth in EXHIBITS A, B and C, none of the IP Collateral owned
by the Grantors is the subject of any licensing or franchise agreement pursuant
to which any Grantor is the licensor or franchisor as of the date hereof.
 
(e) It shall not transfer or otherwise encumber any interest in the IP
Collateral, except for non-exclusive licenses granted by a Grantor in the
ordinary course of business, as set forth in this Agreement, or Permitted Liens.
 
(f) It owns, or is licensed to use, all IP Collateral in connection with the
conduct of its business.  No claim has been asserted and is pending by any
person challenging or questioning the use by any Grantor of any of its IP
Collateral, or the validity or effectiveness of any of its IP Collateral.  Each
Grantor considers that the use by it of the IP Collateral does not infringe the
rights of any person in any material respect.  No holding, decision or judgment
has been rendered by any governmental authority which would limit, cancel or
question the validity of, or a Grantor’s rights in, any IP Collateral in any
material respect.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Performance of this Agreement does not conflict with or result in a breach
of any material agreement to which any Grantor is bound;
 
(h) It shall give the Secured Party prompt written notice, with reasonable
detail, following the occurrence of any of the following:
 
(i) Any Grantor’s obtaining rights to, or being issued a registration in or
receiving an issuance of, any new IP Collateral, or otherwise acquiring
ownership of any registered IP Collateral (other than the acquisition by a
Grantor of the right to sell products containing the trademarks of others in the
ordinary course of such Grantor’s business).
 
(ii) Any Grantor becoming entitled to the benefit of any registered IP
Collateral whether as licensee or licensor (other than commercially available
off the shelf computer programs, products or applications and a Grantor’s right
to sell products containing the trademarks of others in the ordinary course of
such Grantor’s business).
 
(iii) Any Grantor entering into any new Licenses with respect to the IP
Collateral (other than commercially available off the shelf computer programs,
products or applications and a Grantor’s right to sell products containing the
trademarks of others in the ordinary course of such Grantor’s business).
 
(iv) Any Grantor’s knowing, or having reason to know, that any registration
relating to any IP Collateral may, other than as provided in SECTION 3 above,
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the PTO, the
Copyright Office or any court or tribunal) regarding a Grantor’s ownership of,
or the validity or enforceability of, any IP Collateral or a Grantor’s right to
register the same or to own and maintain the same.
 
SECTION 5. Agreement Applies to Future IP Collateral.
 
(a) The provisions of this Agreement shall automatically apply to any such
additional property or rights described in SECTION 4(h) above, all of which
shall be deemed to be and treated as “IP Collateral” within the meaning of this
Agreement.  Upon the acquisition by any Grantor of any additional IP Collateral,
such Grantor shall promptly deliver to the Secured Party an updated EXHIBIT A,
B, and/or C (as applicable) to this Agreement and hereby authorizes the Secured
Party to file, at the Grantors’ expense, such updated Exhibit as set forth in
SECTION 5(b).
 
(b) Each Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Secured Party may
reasonably request to evidence the Secured Party’s security interest in any IP
Collateral (including, without limitation, filings with the PTO, the Copyright
Office or any similar office), and each Grantor hereby constitutes the Secured
Party as its attorney-in-fact to execute and file all such writings for the
foregoing purposes, all such acts of such attorney being hereby ratified and
confirmed; provided, however, that the Secured Party’s taking of such action
shall not be a condition to the creation or perfection of the security interest
created hereby.
 
(c) Each Grantor authorizes and requests that the Copyright Office and the PTO
record this Agreement, and any amendments thereto or copies thereof.
 
SECTION 6. Grantors’ Rights To Enforce IP Collateral.  Prior to the occurrence
of an Event of Default, each Grantor shall have the exclusive right to sue for
past, present and future infringement of the IP Collateral, including the right
to seek injunctions and/or money damages in an effort by such Grantor to protect
the IP Collateral against encroachment by third parties, provided, however,
that:
 
(a) Each Grantor provides the Secured Party with written notice of such
Grantor’s institution of any legal proceedings for enforcement of any IP
Collateral.
 
(b) Any money damages awarded or received by a Grantor on account of such suit
(or the threat of such suit) shall constitute IP Collateral.
 
(c) Upon the occurrence of any Event of Default, the Secured Party, by notice to
a Grantor, may terminate or limit any Grantor’s rights under this SECTION 6.
 
SECTION 7. Secured Party’s Actions To Protect IP Collateral.  In the event of:
 
(a) A Grantor’s failure, within ten (10) business days of written notice from
the Secured Party, to cure any failure by such Grantor to observe or perform any
of such Grantor’s covenants, agreements or other obligations hereunder; and/or
 
(b) the occurrence of any other Event of Default,
 
the Secured Party, acting in its own name or in that of such Grantor, may (but
shall not be required to) act in such Grantor’s place and stead and/or in the
Secured Party’s own right in connection therewith, including, without
limitation, commencing and continuing litigation in connection with the IP
Collateral.
 
SECTION 8. Rights Upon Event of Default.  Upon the occurrence of an Event of
Default, in addition to all other rights and remedies, the Secured Party may
exercise all rights and remedies of a secured party under the UCC, with respect
to the IP Collateral, in addition to which the Secured Party may sell, license,
assign, transfer, or otherwise dispose of the IP Collateral, subject to those
restrictions to which a Grantor is subject under applicable law and by
contract.  Any person may conclusively rely upon an affidavit of an officer of
the Secured Party that an Event of Default has occurred and that the Secured
Party is authorized to exercise such rights and remedies.  In connection with
such exercise of rights, the Secured Party shall have a non-exclusive,
royalty-free license to use the IP Collateral, including, without limitation,
the right to sublicense the IP Collateral and to receive the royalties
therefrom.
 
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 9. Secured Party As Attorney-In-Fact.
 
(a) Each Grantor hereby irrevocably makes, constitutes and appoints the Secured
Party (and all officers, employees or agents designated by the Secured Party) as
and for such Grantor’s true and lawful agent and attorney-in-fact, effective
following the occurrence of any Event of Default, and in such capacity the
Secured Party shall have the right, with power of substitution for such Grantor
and in such Grantor’s name or otherwise, for the use and benefit of the Secured
Party:
 
(i) To supplement and amend from time to time EXHIBITS A, B and C of this
Agreement to include any newly developed, applied for, registered, or acquired
IP Collateral of any Grantor and any intent-to-use Trademark applications for
which a statement of use or an amendment to allege use has been filed and
accepted by the PTO.
 
(ii) To exercise any of the rights and powers referenced herein.
 
(iii) To execute all such instruments, documents, and papers as the Secured
Party reasonably determines to be necessary or desirable in connection with the
exercise of such rights and remedies and to cause the sale, license, assignment,
transfer, or other disposition of the IP Collateral, subject to those
restrictions to which a Grantor is subject under applicable law and by contract.
 
(b) The power of attorney granted herein, being coupled with an interest, shall
be irrevocable until this Agreement is terminated in writing by a duly
authorized officer of the Secured Party.
 
(c) The Secured Party shall not be obligated to do any of the acts or to
exercise any of the powers authorized by SECTION 9(a), but if the Secured Party
elects to do any such act or to exercise any of such powers, it shall not be
accountable for more than it actually receives as a result of such exercise of
power.
 
SECTION 10. Intent.  This Agreement is being executed and delivered by the
Grantors for the purpose of registering and confirming the grant of the security
interest of the Secured Party in the IP Collateral with the PTO and the
Copyright Office.  It is intended that the security interest granted pursuant to
this Agreement is granted as a supplement to, and not in limitation of, the
security interest granted to the Secured Party under the Security
Agreement.  All provisions of the Security Agreement (including, without
limitation, the rights, remedies, powers, privileges and discretions of the
Secured Party thereunder) shall apply to the IP Collateral.  In the event of a
conflict between this Agreement and the Security Agreement, the terms of this
Agreement shall control with respect to the IP Collateral and the terms of the
Security Agreement shall control with respect to all other Collateral.
 
SECTION 11. Further Assurances.  Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, financing statements, agreements and instruments and take all such
further actions as the Secured Party may from time to time reasonably request to
better assure, preserve, protect and perfect the security interest in the IP
Collateral granted pursuant to this Agreement and the rights and remedies
created hereby or the validity or priority of such security interest, including
the payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the security interest and the filing
of any financing statements or other documents in connection herewith or
therewith.
 
SECTION 12. Indemnity.  Each Grantor agrees to defend, indemnify and hold
harmless the Secured Party and its officers, employees, and agents against:  (a)
all obligations, demands, claims, and liabilities claimed or asserted by any
other party in connection with the transactions contemplated by this Agreement,
and (b) all losses or expenses in any way suffered, incurred, or paid by the
Secured Party as a result of or in any way arising out of, following or
consequential to transactions between the Secured Party and any Grantor, whether
under this Agreement or otherwise (including, without limitation, reasonable
attorneys’ fees and expenses).
 
SECTION 13. [Omitted]
 
SECTION 14.            Additional Grantors.  Pursuant to Section 6.12 of the
Security Agreement, any subsidiary of any Grantor that was not in existence or
not a subsidiary on the date of the Security Agreement is required to become a
party to this Agreement.  Such subsidiary shall become a party hereunder, and
grant security interests in its assets in favor of the Secured Party, with the
same force and effect as if originally named herein.  The rights and obligations
of the Grantors hereunder shall remain in full force and effect notwithstanding
the addition of any new subsidiaries as a party to this Agreement.
 
SECTION 15. Notices. All notices and other communications provided for hereunder
shall be made in accordance with the notice provisions set forth in the Security
Agreement.
 
SECTION 16. Binding Effect. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by the Grantors.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by the parties and their permitted successors and assigns.
 
SECTION 17. Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without giving
effect to conflicts of laws thereof.  Each Grantor consents to the jurisdiction
of the Superior Courts of the State of New Jersey sitting in Union County, New
Jersey and the U.S. District Court for the District of New Jersey sitting in
Newark, New Jersey in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens to the bringing of any
such proceeding in such jurisdictions.  Each Grantor hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
SECTION 18. JURY TRIAL. AS A MATERIAL INDUCEMENT FOR THE SECURED PARTY TO ENTER
INTO THE SECURITIES PURCHASE AGREEMENT, DEBENTURE AND OTHER TRANSACTION
DOCUMENTS, EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OF THE OTHER DOCUMENTS
ASSOCIATED WITH THIS TRANSACTION.
 
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 19. Severability. If any provision of this Agreement is, for any reason,
deemed to be invalid or unenforceable, the remaining provisions of this
Agreement will nevertheless be valid and enforceable and will remain in full
force and effect.  Any provision of this Agreement that is held invalid or
unenforceable by a court of competent jurisdiction will be deemed modified to
the extent necessary to make it valid and enforceable and as so modified will
remain in full force and effect.
 
SECTION 20. Amendment and Waiver. This Agreement may be amended, or any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding on a party hereto only if such amendment or waiver is set
forth in a writing executed by the parties hereto. The waiver by any such party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other breach.  The Secured Party’s failure to
exercise any right, remedy or option under this Agreement or other agreement
between the Secured Party and any Grantor or delay by the Secured Party in
exercising the same will not operate as a waiver.  No waiver by the Secured
Party shall affect its right to require strict performance of this Agreement.
 
SECTION 21. Liability of Grantor. Notwithstanding any provision herein, the
Grantors, and each of them, are and shall be jointly and severally liable for
any and all Obligations (whether any such Obligation is specified as an
obligation of the Grantors or of any of them).
 
SECTION 22. Entire Agreement. This Agreement and the other documents or
agreements delivered in connection herewith set forth the entire understanding
of the parties with respect to the subject matter hereof, and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.
 
SECTION 23. Counterparts. This Agreement may be executed and delivered by
exchange of facsimile signatures of the Secured Party and the Grantors, and
those signatures need not be affixed to the same copy.  This Agreement may be
executed in any number of counterparts.
 
[remainder of page intentionally blank]
 


 
 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Intellectual Property
Security Agreement as of the date first above written.
 

  INTELLICELL BIOSCIENCES, INC., a Nevada corporation          
 
By:
/s/        Name        Title           


 
STATE OF _______________
 
_______________, ss.
 
On this date, February ___, 2014, before me, the undersigned notary public,
personally appeared ________________________, ______________________ of
Intellicell Biosciences, Inc., a Nevada corporation, proved to me through
satisfactory evidence of identification, which was _______________ to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that (s)he signed it voluntarily for its stated purpose.


 
 

  Notary Public     My commission expires:                 INTELLICELL
BIOSCIENCES, INC., a New York corporation          
 
By:
/s/        Name        Title           


 
 


STATE OF _______________
 
_______________, ss.
 
On this date, February ___, 2014, before me, the undersigned notary public,
personally appeared ________________________, ______________________ of
Intellicell Biosciences, Inc., a New York corporation, proved to me through
satisfactory evidence of identification, which was _______________ to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that (s)he signed it voluntarily for its stated purpose.




Notary Public
My commission expires:


 
 
7

--------------------------------------------------------------------------------

 
 

  ICBS RESEARCH CORP., a New York corporation          
 
By:
/s/        Name        Title           

 
 
 


STATE OF _______________
 
_______________, ss.
 
On this date, February ___, 2014, before me, the undersigned notary public,
personally appeared ________________________, ______________________ of ICBS
Research Corp., a New York corporation, proved to me through satisfactory
evidence of identification, which was _______________ to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that (s)he signed it voluntarily for its stated purpose.




Notary Public
My commission expires:




 
8

--------------------------------------------------------------------------------

 
 

  TECH-STEM, INC., a New York corporation          
 
By:
/s/        Name        Title           

 
 


STATE OF _______________
 
_______________, ss.
 
On this date, February ___, 2014, before me, the undersigned notary public,
personally appeared ________________________, ______________________ of
Tech-Stem, Inc., a New York corporation, proved to me through satisfactory
evidence of identification, which was _______________ to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that (s)he signed it voluntarily for its stated purpose.




Notary Public
My commission expires:
 
 
 
9

--------------------------------------------------------------------------------

 
 

  YA GLOBAL MASTER SPV, LTD.      By: Yorkville Advisors Global, LLC,      Its:
Investment Manager                      
 
By:
/s/        Name        Title           


 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A


List of Copyrights and Copyright Licenses
 


 
Copyrights
 
NONE
 
Copyright Licenses
 
NONE
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
List of Patents and Patent Licenses
 
Country
Patent Application No.
Patent No.
Filing Date
Issue Date
Owner
ULTRASONIC CAVITATION DERIVED STROMAL OR MESENCHYMAL VASCULAR EXTRACTS AND CELLS
DERIVED THEREFROM OBTAINED FROM ADIPOSE TISSUE AND USE THEREOF
US
8,440,440
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
US-CON
13/745,367
1-Jan-2013
Intellicell Biosciences, Inc. (NY corporation)
PCT
PCT/US11/64464
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
AU
2011352928
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
CA
2823123
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
CN
201180068607.8
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
EPO
11854049.1
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
KR
10-2013-7020022
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
NZ
612801
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
TH
1301003638
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
HK
201180068607.8
12-Dec-2011
Intellicell Biosciences, Inc. (NY corporation)
ISOLATION OF STROMAL VASCULAR FRACTION FROM NON-LIVING ADIPOSE TISSUE USING
ULTRASONIC CAVITATION
PRO
61/674,116
20-Jul-2012
Intellicell Biosciences, Inc. (NY corporation)
PRO
61/721,917
02-Nov-2012
Intellicell Biosciences, Inc. (NY corporation)
PCT
PCT/US13/51238
19-Jul-2013
Intellicell Biosciences, Inc. (NY corporation)
METHOD OF HARVESTING SVF FROM VARIOUS TISSUES USING INDIRECT ULTRASONIC
CAVITATION
PRO
61/773,482
06-Mar-2013
Intellicell Biosciences, Inc. (NY corporation)
PRO
61/793,934
15-Mar-2013
Intellicell Biosciences, Inc. (NY corporation)
ISOLATION OF SVF FROM ADIPOSE TISSUE OBTAINED USING HOMOGENIZATION WITH BEADS
PRO
61/693,982
28-Aug-2012
Intellicell Biosciences, Inc. (NY corporation)
PCT
PCT/US13/57007
28-Aug-2013
Intellicell Biosciences, Inc. (NY corporation)
ALLOGENEIC STORMAL VASCULAR FRACTION TRANSPLANTATION BY BLOOD TYPE MATCHING
PRO
61/784,173
14-Mar-2013
Intellicell Biosciences, Inc. (NY corporation)

NO PATENT LICENSES.
 
 
12

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
List of Trademarks and Trademark Licenses
 


Trademarks


Registered Owner of Trademark or Service Mark
Trademark or Service Mark
Country
Registration or Application Number
Registration or Application Date
Intellicell Biosciences, Inc., a New York corporation
Intellicell Biosciences
USA
4463026
1/7/2014
Intellicell Biosciences, Inc.
IntelliCell
USA
4481456
2/11/2014
Intellicell Biosciences, Inc.
IntelliCell
USA
86104962
10/29/2013
Steven Victor
IntelliCell
USA
85546455
2/17/2012









Trademark Licenses


NONE
 
 
 
 
 
 
 
 
13